Tilson, Judge:
The plaintiff filed this suit seeking to recover a certain sum of money alleged to have been illegally exacted as customs duties on imported merchandise. There is some indication that the merchandise was classified as finished or partly finished articles of which compounds of casein, known as galalith, is a component material, not specially provided for, by virtue of the similitude provisions contained in paragraph 1559, and duty was levied thereon at the rate of 40 cents per pound and 50 percent ad valorem under paragraph 33 of the act of 1930. The plaintiff claims the merchandise to be properly dutiable at only 20 percent ad valorem under paragraph 1558 of the same act, as articles manufactured, not specially provided for.
*623The report of an analysis made by a Government chemist shows the following:
The sample was composed of synthetic phenolic resin. There was no fillers present and the resin is practically the sole constituent.
The evidence offered by the plaintiff definitely shows that the merchandise is not compounds of casein, known as galalith, or by any other name, and that it is not articles of which any of the materials provided for in paragraph 33 is the ■component material of chief value. The evidence also shows that the merchandise is not laminated products of any kind, and that it is not a product of which any synthetic resin or resin-like substance is the chief binding agent. The evidence further shows that the imported merchandise is not similar, either in material, ■quality, texture, or the use to which it may be applied to any of the merchandise provided for in said paragraph 33.
The establishment of the above facts clearly shows that the collector’s classification was in error.
In describing the use to which the imported merchandise is put one of plaintiff’s witnesses stated:
When perforating moving picture film, the narrow strip of film must be guided .accurately under the perforating tools. The Trollenrollen are used in this guide section of the film perforator to keep the film surface away from the metal parts in •order to prevent scratches.
*******
'The rollers in question are used to prevent direct contact of the film surface with the metal parts of the gate. The gate of a motion picture perforator is a •section of this equipment which guides the unperforated film under the perforating tools proper.
Since the imported merchandise is not dutiable as classified by the collector, •and does not appear to be more specifically provided for elsewhere, we hold the same to be properly dutiable at only 20 percent ad valorem under paragraph 1558, act of 1930, as claimed by.the plaintiff.
To the extent.indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled. Judgment will be rendered accordingly.